                 Case 1:19-cv-11245-LGS-SLC Document 193 Filed 08/23/21 Page 1 of 1




                                    MIRER MAZZOCCHI & JULIEN, PLLC
                                                      ATTORNEYS AT LAW
                                                    1 WHITEHALL STREET
                                                      SIXTEENTH FLOOR
                                                 NEW YORK, NEW YORK 10004

            JEANNE MIRER                           TELEPHONE:(212) 231-2235                       RIA JULIEN
            KRISTINA MAZZOCCHI                     FACSIMILE: (646) 786-3861



                                                      August 20, 2021

           Via ECF
           Hon. Magistrate Judge Sarah L. Cave
           Southern District of New York
           Daniel Patrick Moynihan United States Courthouse
           500 Pearl Street
           New York, NY 10007

                                       Re: Liriano, et al. v. NYC DOE et al. 19-Civ.-11245 (LGS)(SLC)
           Letter Motion to File Documents Under Seal

           Plaintiffs in the above captioned case seek the Court’s permission to file documents under seal
           via ECF in accordance with the Court’s Standing Order 19-mc-583.

           We thank the court for its attention to this matter.



                                                                   Respectfully submitted,
Plaintiffs' letter-motion requesting to file a confidential
document under seal (ECF No. 191) is GRANTED.
                                                                   ______/s/______________________
ECF No. 192 shall remain as visible only to the case
participants and the Court.                                        Jeanne Mirer and Ria Julien
           RJ/pb
The Clerk of Court is respectfully directed to close ECF
No. 191.

SO ORDERED 8/23/2021
